 



EXHIBIT 10.3

SHOPPING CENTER LEASE

Name of Shopping Center: Bayside Plaza

Location of Shopping Center: Store Nos. 3 & 4, 209-01 Northern Blvd. Bayside, NY

Landlord: Gaseung Realty Corp.

Tenant: Nara Bank

Execution Date: January 25, 2005

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

 
ARTICLE 1 PREMISES
 
1.01 Premises
 
ARTICLE 2 TERM OF LEASE
 
2.01 Commencement of Term and Commencement of Payment
 
2.02 Term of Lease
 
2.03 Surrender of Demised Premises
 
ARTICLE 3 RENT
 
3.01 Minimum Annual Rent
 
3.02 Delinquent Payments
 
3.03 Additional Rent
 
3.04 Place for Payments
 
ARTICLE 4 TAXES
 
4.01 Real Property Taxes
 
4.02 Tenant’s Taxes
 
ARTICLE 5 LANDLORD’S WORK AND TENANT’S WORK
 
5.01 Landlord’s Work
 
5.02 Tenant’s Work
 
ARTICLE 6 USE AND CONDUCT OF BUSINESS BY TENANT
 
6.01 Use of Premises
 
6.02 Tenant’s Operating Covenant
 
6.03 Other Business Practices
 
ARTICLE 7 COMMON AREAS AND OPERATING COSTS
 
7.01 Definition

ii



--------------------------------------------------------------------------------



 



 
7.02 Intentionally Deleted
 
7.03 Use of Common Areas
 
7.04 Common Area Maintenance Charges
 
7.05 Intentionally Deleted
 
ARTICLE 8 UTILITIES CHARGES
 
8.01 Utility Charges
 
8.02 Miscellaneous Utility Provisions
 
ARTICLE 9 ALTERATIONS
 
9.01 Alterations by Tenant
 
9.02 Removal and Restoration by Tenant
 
ARTICLE 10 REPAIRS AND MAINTENANCE
 
10.01 Landlord’s Obligation to Repair
 
10.02 Tenant’s Obligation to Repair
 
10.03 Article Not Applicable to Fire or Condemnation
 
ARTICLE 11 INDEMNITY
 
11.01 Indemnity
 
ARTICLE 12 INSURANCE
 
12.01 Insurance
 
12.02 Waiver of Subrogation
 
12.03 Increase in Insurance Premiums
 
ARTICLE 13 DAMAGE BY FIRE OR OTHER HAZARD
 
13.01 Restoration of Premises
 
13.02 Restoration During Last 3 Years of Term
 
13.03 Tenant’s Obligation Upon Restoration
 
ARTICLE 14 EMINENT DOMAIN

iii



--------------------------------------------------------------------------------



 



 
14.01 Eminent Domain
 
14.02 Landlord Entitled to Award
 
ARTICLE 15 EVENTS OF DEFAULT
 
15.01 Events of Default and Conditional Limitation
 
15.02 Landlord’s Remedies
 
ARTICLE 16 MECHANICS’ LIENS
 
16.01 Mechanics’ Liens
 
ARTICLE 17 ASSIGNMENTS AND SUBLETTING
 
17.01 Limitations on Tenant’s Rights
 
17.02 Effect of Landlord’s Consent
 
ARTICLE 18 COMPLIANCE WITH GOVERNMENTAL ORDERS
 
18.01 Tenant to Comply
 
18.02 Failure to Comply
 
18.03 Hazardous Material
 
18.04 Americans With Disabilities Act
 
ARTICLE 19 SUBORDINATION
 
19.01 Subordination
 
ARTICLE 20 ENTRY TO PREMISES
 
20.01 Entry to Demised Premises by Landlord
 
ARTICLE 21 NOTICES AND CERTIFICATES
 
21.01 Notices
 
21.02 Intentionally Deleted
 
21.03 Estoppel Certificate
 
ARTICLE 22 COVENANT OF QUIET ENJOYMENT
 
22.01 Covenant of Quiet Enjoyment

iv



--------------------------------------------------------------------------------



 



 
ARTICLE 23 HOLDOVER
 
ARTICLE 24 LIMITATION ON LANDLORD’S PERSONAL LIABILITY
 
ARTICLE 25 TENANT’S ALLOCABLE SHARE
 
ARTICLE 26 FORCE MAJEURE
 
ARTICLE 27 RELOCATION OF TENANT
 
ARTICLE 28 CHANGES AND ADDITIONS
 
ARTICLE 29 ATTORNMENT BY TENANT
 
ARTICLE 30 INTENTIONALLY DELETED
 
ARTICLE 31 SURVIVAL OF TENANT’S OBLIGATIONS
 
ARTICLE 32 EFFECT OF LANDLORD’S NOTICE TO TERMINATE
 
ARTICLE 33 EFFECT OF CAPTIONS
 
ARTICLE 34 TENANT AUTHORIZED TO DO BUSINESS
 
ARTICLE 35 EXECUTION IN COUNTERPARTS
 
ARTICLE 36 SIGNS
 
ARTICLE 37 INTENTIONALLY DELETED
 
ARTICLE 38 ENTIRE AGREEMENT
 
ARTICLE 39 BROKERS
 
ARTICLE 40 INTENTIONALLY DELETED
 
ARTICLE 41 INTENTIONALLY DELETED
 
ARTICLE 42 INVALIDITY OF PARTICULAR PROVISIONS
 
ARTICLE 43 EXECUTION OF LEASE BY LANDLORD
 
ARTICLE 44 RELATIONSHIP OF THE PARTIES
 
ARTICLE 45 WATER CHARGES
 
ARTICLE 46 SECURITY DEPOSIT
 
ARTICLE 47 OPTION TO EXTEND

v



--------------------------------------------------------------------------------



 



 
ARTICLE 48 ATTORNEY’S FEES
 
ARTICLE 49 WAIVER

vi



--------------------------------------------------------------------------------



 



LEASE (“Lease”) made as of the 25th day of January, 2005, by and between the
following parties (the “Parties”):

LANDLORD: Gaseung Realty Corp., a corporation organized and existing under the
laws of the State of New York (“Landlord”) with its mailing address for notices
at 68-39 Ingram Street, Forest Hills, NY 11375, and

TENANT; Nara Bank, a California banking corporation authorized to do business in
the State of New York (“Tenant”), with its mailing address for notices and a
principal office and place of business at: 3701 Wilshire Boulevard, Los Angeles,
California.

THE HEADINGS SET FORTH IN THIS LEASE ARE FOR ORGANIZATIONAL PURPOSES ONLY AND
SHALL NOT AFFECT ANY LEGAL RIGHTS OR OBLIGATIONS.

ARTICLE 1 Premises

1.01 Premises

Landlord demises and leases to Tenant and Tenant leases from Landlord:

Store Nos. 3 & 4, 209-01 Northern Blvd., Bayside, NY (the “Demised Premises”)

The Demised Premises shall not be deemed to include the land lying under the
Demised Premises location, or the exterior walls or roof of the building in
which the Demised Premises are located, or any area beyond the lease line of any
interior demising wall. Landlord reserves the use of said land, walls and roof
of the building, together with the right to install, maintain, use, repair and
replace pipes, ducts, conduits, wires and structural elements leading through
the demised premises in locations which will not adversely interfere with
Tenant’s use of the demised premises in a material way.

ARTICLE 2 Term of the Lease

2.01 Commencement Of Term and Commencement of Payment

(a) The term of this Lease shall commence on the first day of the first month
following the later of (i) the date Demised Premises is delivered to Tenant; or
(ii) the date Tenant has received all regulatory approvals necessary for Tenant
to conduct its banking business in the Demised Premises and operate an automated
teller machine in the Demised Premises (the “Term Commencement Date”).

(b) Tenant’s obligation to pay minimum annual rent shall commence ninety
(90) days after the later of (i) the date a fully executed counterpart of this
Lease is returned to Tenant; or (ii) the date the Demised Premises are delivered
to Tenant. Anything to the contrary contained herein notwithstanding, Tenant may
occupy the Demised Premises from the date a fully executed counterpart of this
Lease is returned to Tenant.

1



--------------------------------------------------------------------------------



 



2.02 Term of Lease

The term of this Lease (the “Term”) shall expire on the last day of the month in
which the fifth (5th) anniversary of the Term Commencement Date (the “Expiration
Date”), unless earlier terminated pursuant to the provisions of this Lease or
applicable law. Each twelve month period following the Term Commencement Date
shall be herein defined as a “Lease Year”.

2.03 Surrender of Demised Premises

On the expiration or earlier termination of this Lease, Tenant agrees, without
necessity of any notices from Landlord (statutory or otherwise), to surrender
the Demised Premises in accordance with Articles 9 and 13 hereof, in broom clean
condition and in good order and repair, subject to reasonable wear and tear.

ARTICLE 3 Rent

3.01 Minimum Annual Rent

Tenant agrees to pay Landlord throughout the Term, without diminution,
abatement, deduction or set-off whatsoever and without prior notice or demand,
minimum annual rent (“Base Rent”) in equal monthly installment on the first day
of each calendar month through the Term, as follows:

                  Lease Year   Annual     Monthly  
1st
  $ 84,000.00     $ 7,000.00  
2nd
    86,520.00       7,210.00  
3rd
    89,115.60       7,426.30  
4th
    91,788.96       7,649.08  
5th
    94,542.72       7,878.56  

3.02 Delinquent Payments

(a) If during the Term Tenant fails to pay the full amount of the monthly Base
Rent or Additional Rent (as hereinafter defined) within ten (10) business days
from the due date, then five percent (5%) late charge shall accrue on the unpaid
portion, and same shall be paid to Landlord at the time of payment of the
delinquent sum. Landlord shall have the right to apply any payments made by
Tenant first to any deficiency in the payment of the interest and administrative
charges due.

(b) Lease shall be deemed to have been paid upon the date that it is received by
Landlord.

3.03 Additional Rent

All charges, costs, expenses, reimbursements, fees, interest and other payments
to be made by Tenant to Landlord under this Lease, including Tenant’s Allocable
Share (as

2



--------------------------------------------------------------------------------



 



hereinafter defined) of Real Property Taxes (as hereinafter defined) and Common
Charge Maintenance Charges (as hereinafter defined) shall be deemed to be
Additional Rent.

3.04 Place for Payments

(a) Tenant shall deliver to Landlord all payments of Base Rent and Additional
Rent at the office of Landlord set forth above, or such other place as may be
designated in writing by Landlord.

ARTICLE 4 Taxes

4.01 Real Property Taxes

(a) Landlord shall pay, before delinquency, to the appropriate taxing authority,
on behalf of Tenant, throughout the Term (beginning with the Term Commencement
Date), all Real Property Taxes, which shall be defined to include real property
tax assessments, sewer assessments, parking and environmental surcharges, and
any other governmental charges and assessments, general and special, ordinary
and extraordinary) which may be levied or assessed against land or improvements
located in the Shopping Center in which the Demised Premises are located (the
“Center”) by any lawful authority but shall specifically exclude therefrom any
income or other taxes based upon the rental receipts or profits of Landlord. For
each Lease Year and partial Lease Year through the Term, Tenant shall reimburse
and pay to Landlord an amount equal to the product of Real Property Taxes paid
or payable by Landlord during such Lease Year or partial Lease Year, multiplied
by Tenant’s Allocable Share (as hereinafter defined). The amount, charges or
assessments required to be paid by Landlord, pursuant to any Payment in Lieu of
Tax Agreement or any other agreement which Landlord makes, to such taxing
authorities, municipal agencies or other governmental bodies in lieu of taxes,
(“PILOT”) entered into in connection with the Center shall be considered for the
purposes of this Lease to be included within the definition of Real Property
Taxes. Tenant shall pay to Landlord, as Additional Rent, all sums due pursuant
to this Article 4, in monthly installment, in advance, on or before the first
day of each month during the Term in an amount estimated by Landlord, such that
Landlord will have received the full amount of Tenant’s Allocable Share of Real
Property Taxes in time for payment to the applicable taxing authority when due.
In the event Landlord chooses or is required to escrow Real Property Taxes with
a third party, Landlord may, but shall not be obligated to, use the amount
required to be placed in an escrow account as a basis for its estimate of the
monthly installments due from Tenant hereunder. Landlord shall furnish Tenant
with a written statement of the actual amount of Tenant’s Allocable Share of
Real Property Taxes based upon the tax bills or assessments for each tax fiscal
year. If the total amount paid by Tenant under this Section for any tax fiscal
year during the term is less than the actual amount due from Tenant for such
year as shown on such statement, Tenant shall pay to Landlord the deficiency
within thirty (30) days after demand by Landlord therefor. If the total amount
paid by Tenant for any year exceeds the amount due from Tenant for such year,
Tenant shall be refunded within thirty (30) days. With respect to the tax fiscal
year in which this Lease expires, Tenant’s liability for Tenant’s Allocable
Share of Real Property Taxes for such year shall be subject to a pro rata
adjustment based on the appropriate number of days of said fiscal tax year. A
copy of a tax bill or assessment submitted by Landlord to Tenant shall at all
time be sufficient evidence of the amount of Real Property Taxes to which such
bill relates.

3



--------------------------------------------------------------------------------



 



(b) If the Demised Premises are separately assessed, Tenant agrees to pay to
Landlord, as Additional Rent, the amount of the Real Property Taxes separately
assessed against the Demised Premises and the land lying thereunder, plus
Tenant’s Allocable Share of Real Property Taxes assessed against the Common
Areas (as hereinafter defined) of the Center. Such amount shall be calculated on
the basis of the number of days (from the Term Commencement Date) remaining in
each tax fiscal year.

(c) Landlord may seek a reduction in the assessed valuation (for Real Property
Tax purposes) of all or any part of the Center by administrative or legal
proceeding. Landlord shall reimburse Tenant for Tenant’s Allocable Share of any
refund of Real Property Taxes (after deducting any unpaid portion of Tenant’s
Allocable Share of Landlord’s costs of obtaining same) resulting from any
proceeding for which Tenant has paid Tenant’s Allocable Share of Real Property
Taxes.

(d) Intentionally omitted.

(e) Should any governmental taxing authority acting under any present or future
law, ordinance or regulation, levy, assess or impose a tax, excise, surcharge or
assessment upon or against the rents payable by Tenant to Landlord, or upon or
against the Common Areas, whether by way of substitution for in addition to any
existing Real Property Tax or otherwise, Tenant shall be responsible for and
shall pay annually, Tenant’s Allocable Share of such tax in the manner provided
in Section 4.01 (a).

(f) Landlord represents that Real Property Taxes for the fiscal tax year
2004/2005 equal $                    .

4.02 Tenant’s Taxes

Tenant shall, at all times, be responsible for and pay, before delinquency, all
municipal, county, state or federal taxes charged against Tenant’s, fixtures,
furnishings, equipment, stock-in-trade or other personal property of any kind
owned, installed or used in or on the Demised Premises, and any tax now or
hereafter charged against Tenant on any other basis.

ARTICLE 5 Landlord’s Work and Tenant’s Work

5.01 Landlord’s Work

(a) Landlord shall have no obligation to perform any work at the Demised
Premises prior to the Commencement Date. Tenant accepts the Demised Premises in
their “as is” condition.

5.02 Tenant’s Work

(a) Prior to the Term Commencement Date, Tenant shall at its sole cost and
expense perform “Tenant’s Work” (as hereinafter defined) in compliance with all
Government Orders. Tenant represents and warrants to and for the benefit of
Landlord that Tenant has the ability (financial and otherwise) to perform
Tenant’s Work and that no delay in its performance shall cause, nor shall
Landlord’s undertaking of any portion of Tenant’s Work be deemed to cause, any
delay or postponement in the Term Commencement Date.

(b) Tenant shall perform and complete Tenant’s Work (as hereinafter defined) at
Tenant’s sole expense and in accordance with the plans and specifications
hereinafter referred to in this Section to be prepared by Tenant’s architect.
Tenant agrees, at its own cost and expense, to prepare and submit to Landlord
for approval, which approval shall not be unreasonably withheld, delayed or
conditioned within thirty (30) days from

4



--------------------------------------------------------------------------------



 



the earlier of the execution or Term Commencement Date of this Lease, four
(4) sets of proposed plans and specifications covering the work to be done by
Tenant (“Tenant’s Work”). Landlord may either: (a) evidence its approval by
endorsement to that effect by signature or initials on one (1) set of said plans
and specifications and the return of such signed or initialed set to Tenant
whereupon such approved preliminary plans and specifications shall then
constitute the finals plans and specifications; or (b) refuse such approval if
Landlord shall determine that the same (i) do not conform to the standards of
design, motif and decor established or adopted by Landlord; and/or (ii) would
subject landlord to any additional cost, expense or liability or the Premises to
any violation, fine, penalty or forfeiture; and/or (iii) would in any way
adversely affect the reputation, character and/or nature of the Building and/or
(iv) would provide for or require any installation or work which is or might be
unlawful or create an unsound or dangerous condition or adversely affect the
structural soundness of the premises and/or the Building of the adjoining space
in the Building in which the Premises are located. If landlord refuses approval,
landlord shall advise Tenant of those revisions or corrections which landlord
requires and Tenant shall, within ten (10) days thereafter, submit four (4) sets
of proposed plans and specifications, as so revised or corrected, to landlord
for its approval in accordance with this Section. Landlord agrees not to
unreasonably withhold or delay approval of the plans for Tenant’s Work.

(c) Landlord hereby consents to the modification or alteration of the Demised
Premises into a retail bank branch.

ARTICLE 6. Use and Conduct of Business by Tenant

6.01 Use of Premises

Throughout the Term, Tenant shall use all of the demised premises solely for the
purpose(s) of conducting the business of a retail banking, financial and
insurance services including the use of an ATM machine and other legal uses, and
for no other purpose whatsoever.

6.02 Tenant’s Operating Covenant

Tenant shall occupy and be open for business during customary banking hours in
New York State.

6.03 Other Business Practices

(a) Tenant shall keep the Demised Premises, and all other areas designated for
Tenant’s sole use, in good, safe, neat and clean condition. Tenant shall keep
the Demised Premises and any sidewalk or service area contiguous to or part of
the demised premises free of debris, water, substances, rubbish, garbage, pests,
rodents and vermin, and, upon two (2) days notice by Landlord to Tenant of
Tenant’s failure to do so, Landlord may remove such debris, water, substances,
rubbish, garbage, pests, rodents and vermin and charge Tenant the actual cost of
such removal plus eighteen percent (18%) for administration expenses.

(b) Tenant shall not commit nor permit any act or practice which may tend to
injure the building occupied by Tenant, nor permit its equipment to be a
nuisance to other tenants, nor keep goods, foods, rubbish, inventory,
merchandise on or obstruct the mall area or sidewalks or other areas outside the
demised premises, not conduct or permit any fire, bankruptcy, auction or
going-out-of-business sale, nor erect or retain any sign, light,

5



--------------------------------------------------------------------------------



 



lettering, inscription, symbol or mark which is not approved by Landlord, nor
install any antenna, fixture, or improvement outside of the Demised Premises,
nor permit any loudspeaker, radio or television broadcast to be heard outside
the Demised Premises. Landlord consents and agrees that Tenant shall have the
right to install signage in and on the exterior of the Demised Premises
utilizing Tenant’s logotype.

(c) With respect to the collection and removal of rubbish produced in the
Demised Premises and in the court of the operation of Tenant’s business, Tenant
agrees to contract with a third party rubbish removal contractor designated by
Landlord and pay directly to such contractor, when due, all charges at the rate
established therefor from time to time. Tenant may, however, contract with an
entity other than that designated by Landlord in the event that Landlord’s
designated contractor’s rates are not competitive with alternative services
available to Tenant. Notwithstanding the foregoing, Tenant covenants to properly
dispose of all rubbish, trash and refuse produced in the Demised Premises in
accordance with applicable Governmental Orders relating to the sorting or
recycling of trash or refuse.

(d) Tenant shall comply with additional reasonable rules and regulations for the
use and occupancy of the Center as Landlord, from time to time, may impose or
amend in the best interests of the Center.

ARTICLE 7 Common Areas and Operating Costs

7.01 Definition

The term “Common Areas” shall mean the interior and exterior areas and
facilities within and around the Center which are not leased to a tenant, or by
nature not leasable to a tenant for the purpose of the sale of merchandise or
the rendition of services to the general public. Common Areas shall include, but
shall not be limited to, all parking areas and facilities, roadways, driveways,
entrances and exits, truck service ways and tunnels, utilities, water filtration
and treatment facilities, retention ponds or basins located within or outside
the Center, retaining and exterior walls, sidewalks, open and enclosed malls,
outside courts, landscaped and planted areas, escalators, stairways, elevators,
service corridors, service areas loading docks, hallways, public restrooms,
community rooms or areas, roofs, equipment, signs and any special areas provided
by Landlord for the common or joint use and benefit of all tenants in the
Center, their employees, customers and invitees.

7.02 Intentionally Deleted

7.03 Use of Common Areas

(a) Tenant and its officers, employees, agents, customers and invitees shall
have the nonexclusive right, in common with Landlord and all others to whom
Landlord has or may hereafter grant rights, to use the Common Areas designated
by Landlord from time to time, subject to such regulations as Landlord may from
time to time impose.

(b) Each of Store Nos. 1 through 8 shall have one reserved parking space in the
parking lot on 209th Street side (Westside) of the building.

(c) Tenant shall keep the hallway adjacent to the Demised Premises in good,
safe, neat, and clean condition.

(d) Landlord may at any time: (i) close temporarily the Common Areas or any
portion thereof provided the same does not unreasonably interfere with Tenant,
its customers and employees access to the Demised Premises; (ii) make repairs or
changes to

6



--------------------------------------------------------------------------------



 



prevent the acquisition of public rights therein; (iii) discourage noncustomer
parking; and (iv) do such other acts in and to the Common Areas as in its
judgment may be desirable to improve the convenience thereof. Tenant shall not
at any time interfere with the rights of Landlord and other tenants, its and
their permitted officers, employees, agents, customers, and invitees, to use any
part of the parking areas and other Common Areas. Landlord shall have the sole
and exclusive right to use the Common Areas for advertising purposes,
promotions, exhibits, shows, displays, kiosks and other similar uses, which
shall in no event unreasonably limit access to and egress from the Demised
Premises.

7.04 Common Area Maintenance Charges

(a) Tenant shall pay Tenant’s Allocable Share of Common Area Maintenance (“CAM”)
charges. Common Area Maintenance Charges shall mean the total costs and expenses
incurred in operating, heating, ventilating, cooling, security, insurance,
sprinklering, compactor expenses, managing, and maintaining the Common Areas,
including without limitation, such maintenance, repair, and remodeling as shall
be required in Landlord’s sole and absolute judgment to preserve the utility
thereof as existed at the time of completion of the original construction and
installation.

(b) Within ninety (90) days after the end of each calendar year, Landlord shall
provide Tenant with a statement of all CAM charges setting forth in reasonable
detail the CAM charges for the preceding year. In the event Tenant’s
proportionate share of CAM charges exceeds the amount paid by Tenant during the
preceding year, Tenant shall pay any such shortfall within thirty (30) days. In
the event Tenant’s proportionate share of CAM charges is less than the amount
paid by Tenant during the preceding year, the overpayment shall be refunded to
Tenant within thirty (30) days. Landlord agrees to make all records relating to
CAM charges available to Tenant for review and inspection for a period of three
(3) years.

7.05 Intentionally Deleted

ARTICLE 8 Utilities Charges

8.01 Utility Charges

(a) Prior to entering into possession of the Demised Premises, Tenant shall
either directly or through Landlord, make application to the appropriate local
authority, municipality or other governmental agency or other utilities
companies to obtain service for Tenant’s electric, and any other utility
requirements. The Demised Premises are currently separately metered for
electricity. Tenant shall be solely responsible for the cost of obtaining such
services and the cost of maintaining, repairing and replacing any required
meters.

8.02 Miscellaneous Utility Provisions

(a) Tenant shall not install within the Demised Premises any equipment, fixtures
or appliances which exceed the capacity of the utility facilities within or
serving the Demised Premises. If any such equipment, fixtures, or appliances
installed by Tenant requires additional utility facilities, the same shall be
installed by Tenant at Tenant’s sole cost and expense. Tenant agrees to use all
reasonable precautions to guard against the

7



--------------------------------------------------------------------------------



 



waste of energy.

(b) Tenant shall operate the heating, ventilating and cooling systems serving
the Demised Premises such that the temperature in the demised premises will be
the same as that in the Common Areas, and Tenant shall set Tenant’s thermostat
at the same temperature as exists in the Common Areas. Tenant shall operate
ventilation equipment such that the relative air pressure in the Demised
Premises will be the same as or more than that in the Common Areas.

(c) Landlord shall not be liable for any damages resulting from or arising out
of any discontinuance by the energy provider for Tenant’s nonpayment of energy
or utility charges and the same shall not constitute a termination of this Lease
or an actual or constructive eviction of Tenant.

(d) Tenant agrees that Landlord shall not be responsible for any interruption of
business or damage to the demised premises resulting from an interruption of
utility service caused by the energy provider, any utility company or
governmental regulatory agency.

ARTICLE 9 Alterations

9.01 Alterations By Tenant

Tenant shall not make or cause to be made any alterations, additions or
improvements in or to the Demised Premises without first obtaining Landlord’s
written approval which consent shall not be unreasonably withheld or delayed;
provided; however, Tenant shall not be required to obtain Landlord’s consent to
nonstructural modifications not exceeding $25,000.00 per annum. Tenant shall
present to Landlord plans and specifications for any such work at the time
approval is sought. All permitted alterations, additions or improvements shall
be done in a good and workerlike manner in compliance with all Governmental
Orders and shall not interfere with or interrupt the conduct of any tenants’
normal business. Tenant hereby warrants that such fixtures will be free from
defects in material and workmanship and designed, constructed and installed so
as not to be hazardous to the Center or any persons who may enter the Demised
Premises.

9.02 Removal and Restoration by Tenant

All alterations, additions, improvements or installations made by Tenant, or
made by Landlord on Tenant’s behalf and at Tenant’s expense, shall remain the
property of Tenant for the Term. Such alterations, additions, improvements,
trade fixtures and equipment shall not be removed from the Demised Premises
prior to the end of the Term without Landlord’s prior written consent, other
than Tenant’s vault which may be removed by Tenant. Upon expiration of the Term,
or upon Tenant’s vacating the demised premises or upon Tenant’s eviction from or
surrender of the Demised Premises prior to expiration of the Term, all permanent
leasehold improvements and fixtures or equipment permanently attached to the
real estate shall become the property of Landlord, other than Tenant’s vault
which may be removed by Tenant. Tenant shall surrender all keys for the Demised
Premises to Landlord and shall inform Landlord of all combinations on locks,
safes and vaults, if any, in the demised premises. Upon the expiration or
earlier termination of this Lease, Tenant shall remove furnishings, equipment,
and personal property, failing which Landlord shall have the option of retaining
or removing such property at Tenant’s expense. Tenant shall repair or cause to
be repaired any damage to the Demised Premises caused by such removal.

8



--------------------------------------------------------------------------------



 



ARTICLE 10 Repairs and Maintenance

10.01 Landlord’s Obligation to Repair

Subject to Article 13, Landlord agrees to repair and maintain in good order and
serviceable condition, the outside walls, roof, structure and foundation of the
center containing the Demised Premises, including structural and building wide
services, which shall be billed and included in Common Area Maintenance Charges.
Landlord shall not be required to commence any such repair until a reasonable
time after Landlord’s receipt of written notice from Tenant that a repair is
necessary. If repair of damage is caused by the act or omission of Tenant, its
employees, agents, contractors, customers, invitees or licensees, cost for such
repair shall be billed to the Tenant.

10.02 Tenant’s Obligation to Repair

(a) Tenant agrees, at its sole cost and expense, to repair and maintain the
non-structural portions of the Demised Premises in good order and condition,
including, but not limited to, Tenant’s storefront, loading areas, show windows,
doors, windows, plate and window glass, ceilings, floor coverings, facilities,
appliances, lighting fixtures and other systems and improvements located in and
serving the Demised Premises. Tenant shall, at its sole cost and expense, obtain
any and all permits and approvals necessary to effect such repairs and submit to
Landlord a copy of such permits or approvals prior to the commencement of any
repair work. In addition, Tenant shall be responsible , at its sole cost and
expense, for the repair and maintenance of its HVAC equipment, in whatever form,
including roof top units or other supply mechanisms and unit(s) (if any) and any
other equipment or improvement located outside the Demised Premises which is
constructed or installed by Tenant or at Tenant’s request. Tenant shall obtain
Landlord’s prior consent before making any repair or performing any maintenance
which may adversely affect any aspect of the Center’s operation.

(b) During the entire Term, Tenant agrees to maintain, at Tenant’s sole cost, a
maintenance contract with an independent HVAC contractor approved by Landlord
covering at least the routine items of maintenance for Tenant’s HVAC systems
that are recommended by the manufacturer of such systems.

(c) If repairs are required to be made by Tenant pursuant to the terms of this
Lease, Landlord may demand (but shall not be required to do so) that Tenant make
the same forthwith, and if Tenant refuses or neglects to commence such repairs
and complete the same with reasonable dispatch after such demand (and, in all
events, within thirty (30) days after such demand), Landlord may make or cause
such repairs to be made and shall not be responsible to Tenant for any loss or
damage that may accrue to its stock or business by reason thereof. If Landlord
makes or causes such repairs to be made, Tenant agrees that it will, on demand,
pay as Additional Rent to Landlord, the cost of the repairs, and an eighteen
percent (18%) administration fee, and if Tenant defaults in such payment,
Landlord shall have the remedies provided in Article 15.

10.03 Article Not Applicable to Fire or Condemnation

The provisions of this Article shall not apply to the repair of damage caused by
fire or other casualty, which matter is covered under Article 13, nor shall
these provisions apply to a taking under the power of Eminent Domain, which
matter is covered under Article 14.

9



--------------------------------------------------------------------------------



 



ARTICLE 11 Indemnity

11.01 Indemnity

Tenant small indemnify, hold harmless and defend the other Landlord’s managing
agent, if any, from and against any and all claims, actions, suits,
cross-claims, counterclaims, third party actions, damages, liabilities and
expenses in connection with loss of life, personal injury, bodily injury or
damage to property arising from or out of any occurrence in, upon or at the
Demised Premises, from or out of the occupancy or use by Tenant of the Demised
Premises or the Center or any part thereof, or occasioned wholly or in party by
any act or omission of Tenant, its agents, contractors, employees, invitees or
concessionaires. In case Landlord, Landlord’s managing agent or such other
persons who are in privity of estate with Landlord, or to whom Landlord is
legally responsible, shall be made a party to any action or proceeding commenced
by or against Tenant, Tenant agrees to protect and hold such parties harmless
and to pay all costs, expenses and reasonable attorneys’ fees incurred or paid
by such parties in connection with such action or proceeding. Tenant shall pay
to such parties all costs, expenses and reasonable attorneys’ fees that may be
incurred or paid by Landlord in enforcing the terms, conditions, covenants and
agreements in this Lease.

11.02 Landlord shall indemnify, hold harmless and defend Tenant from and against
any and all claims, actions, suits, cross-claims, counterclaims, third party
actions, damages, liabilities or expenses in connection with loss of life,
personal injury, bodily injury, or damage to property arising out of any act or
occurrence of Landlord, its agents, contractors, employees, lessees, invitees or
concessionaire. If Tenant shall be made privy to any action or proceeding
commenced by or against Landlord, Landlord agrees to protect and hold Tenant
harmless and to pay all costs, expenses and reasonable attorney fees incurred by
Tenant with such action or proceeding.

ARTICLE 12 Insurance

12.01 Insurance

At all times during the Term, the Tenant shall, at its sole cost and expense,
procure and maintain in full force and effect, for the benefit of the Landlord,
naming Landlord as an additional insured thereunder, (i) public liability
insurance with aggregate limits of $2,000,000.00, and property damage to the
extent of $500,000; and (ii) fire insurance for interior, trade fixtures and
other contents of the Demised Premises. In the event that Tenant fails to
provide the certificate as set forth herein or fails to provide evidence of such
coverage at least thirty (30) days prior to the expiration date of each expiring
Insurance Policy, Landlord may obtain such insurance at Tenant’s sole cost and
expense and upon demand of Landlord, Tenant shall reimburse Landlord for the
cost of procuring such insurance coverage together with eighteen percent (18%)
for administration costs. Tenant may maintain such insurance on a “blanket
policy” covering the Demised Premises and other properties owned or leased by
Tenant.

12.02 Waiver of Subrogation

To the extent commercially practicable, Tenant’s insurance policy shall include
a waiver

10



--------------------------------------------------------------------------------



 



by the insurer of all rights of subrogation against the landlord, which arises
or might arise by reason of any payment under such policy or by reason of any
act or omission of landlord.

12.03 Increase in Insurance Premiums

Tenant shall pay on demand any increase in premiums for Landlord’s insurance
that are attributable solely to Tenant’s use and occupancy, failure to occupy or
abandonment of the demised premises, whether or not Landlord has consented to
the same.

ARTICLE 13 Damage by Fire or other Hazard

13.01 Restoration of Premises

(a) The Parties mutually agree that if the Demised Premises are partially or
totally destroyed or damaged by fire or otherwise, Landlord (subject to being
able to obtain all necessary permits and approvals) shall repair and restore the
Demised Premises and Common Areas as soon as is reasonably practicable to
substantially the same condition in which the Demised Premises existed before
such damage. If, however, the Demised Premises are totally destroyed or so
damaged that Landlord cannot reasonably restore or rebuild to substantially the
same condition in which the Demised Premises were before such damage within
120 days following the date of loss, Landlord shall not be required to rebuild
or restore, and this Lease shall be terminable by Landlord or Tenant serving
written notice to the other. In any event, if repairs have not been completed
within 120 days following the date of loss, the Lease may be terminated by
Tenant serving notice upon Landlord not less than thirty (30) days advance
written notice of such election, but in no event may Tenant terminate this Lease
after such repairs have been commenced by Landlord.

(b) In the event the Demised Premises are completely or partially destroyed or
so damaged by fire or other hazard that the Demised Premises cannot be
reasonably used by Tenant, this Lease shall be deemed terminated.

ARTICLE 14 Eminent Domain

14.01 Eminent Domain

If the Demised Premises, or any portion of the Demised Premises or Common Areas
so as to render the balance wholly unsuitable for the purpose of Tenant’s
occupancy, is taken by condemnation or the right of eminent domain, or by
agreement between Landlord and those authorized to exercise such rights
(collectively, the “Condemnation Proceedings”), either Party upon written notice
to the other shall be entitled to terminate this Lease, provided that such
notice is given not later than thirty (30) days after Tenant has been deprived
of possession or use by such taking. Should any part of the Demised Premises be
so taken and should this Lease not be terminated in accordance with the
foregoing provisions, Landlord covenants and agrees promptly after such taking
to expend so much as may be necessary of the net amount which may be awarded to
and received by it in such condemnation proceedings (the “Condemnation
Proceedings Award”), in restoring the Demised Premises to an architectural unit
as nearly like its condition prior to such taking as shall in the sole and
absolute judgment of Landlord be

11



--------------------------------------------------------------------------------



 



practicable, with an appropriate abatement to be made in Rent, and a
corresponding reduction in the Breakpoint. Should the net amount so awarded to
and received by Landlord be insufficient to cover the cost of restoring the
demised premises as estimated by Landlord’s architect, Landlord may at its
election, supply the amount of such insufficiency and restore the Demised
Premises, as above provided, or terminate this Lease. When Tenant has not
already exercised any right of termination accorded to it under this Section,
Landlord shall notify Tenant of Landlord’s election within ninety (90) days
after the final determination of the amount of the Condemnation Proceedings
Award.

14.02 Landlord Entitled to Award

Out of any award for any taking of the demised premises or any part thereof,
Landlord shall be entitled to receive and retain the amounts awarded for the
demised premises out of any Condemnation Proceedings Award, except that Tenant
shall be entitled to receive and retain only those amounts which may be
specifically awarded to it in any Condemnation Proceedings because of the taking
of its trade fixtures and its leasehold improvements which have not become a
part of the realty, and such business loss as Tenant shall specifically and
separately establish, but not otherwise. It is understood in the event of the
termination of this Lease as provided herein, Tenant shall have no claim against
Landlord or the condemning authority for the value of any unexpired portion of
the Term and no right or claim to any part of the Condemnation Proceedings
Award. Tenant waives each such claim or right and assigns any such claim or
right to any part of all of the Condemnation Proceedings Award to Landlord.
Nothing herein shall be deemed to preclude Tenant from making and prosecuting a
claim for its leasehold improvement and the value of the unexpired Term of this
Lease

ARTICLE 15 Events of Default

15.01 Events of Default and Conditional Limitation

(a) If at any time prior to or during the Term any one or more of the following
events occurs, each such event shall constitute an “Event of Default”:

(i) Tenant makes an assignment for the benefit of its creditors;

(ii) Tenant becomes insolvent as determined by a court of competent
jurisdiction;

(iii) The leasehold estate of Tenant in this Lease is taken by execution or by
other process of law;

(iv) Any petition is filed against Tenant in any court, whether or not pursuant
to any bankruptcy, reorganization, composition extension, arrangement or
insolvency proceedings, and Tenant is thereafter adjudicated bankrupt, or such
petition is approved by the Court; or the Court assumes jurisdiction of the
subject matter and such proceedings are not dismissed within ninety (90) days
after their institution; or any such petition is so filed by Tenant;

(v) In any proceedings, a receiver or trustee is appointed for Tenant’s property
and such receivership or trusteeship is not vacated or set aside within ninety
(90) days after the appointment of such receiver or trustee;

(vi) There is a transfer or an attempted transfer of this Lease or of Tenant’s
interest in this Lease in violation of the restrictions set forth below in
Article 17;

(vii) Tenant ceases operation in or vacates or abandons the demised premises or
otherwise fails to fully perform the obligations contained in Sections 6.01 and
6.02;

12



--------------------------------------------------------------------------------



 



(viii) Tenant fails to comply with any local, state or federal law, rule or
regulation governing the use, handling and disposal of Hazardous Materials (as
hereinafter defined) or is otherwise in violation of the obligations contained
in Section 18.03; provided the same is not cured within ten (10) days after
written notice;

(ix) Tenant fails to comply with the obligations contained in Section 21.03;

(x) Tenant fails to pay all or any portion of any installment of the Rent,
Percentage Rent or Additional Rent, when all or any portion of such is due and
payable, and such failure continues for ten (10) days after receipt of written
notice from Landlord to Tenant;

(xi) Tenant fails to perform or observe any other requirement of this Lease on
the part of Tenant to be performed or observed and such failure continues for
thirty (30) days after receipt of written notice from Landlord to Tenant; or

(xii) Tenant fails to comply with the obligations contained in Section 6.01, and
such failure continues for ten (10) days after receipt of written notice from
Landlord to Tenant; or where any such event shall occur on two or more occasions
in any Lease Year or Partial Lease Year.

(b) This Lease and the Term are expressly subject to the conditional limitation
that upon the happening of any one or more of the aforementioned events of
default, Landlord, in addition to the other rights and remedies it may have,
shall have the right (to the extent permitted by applicable law) to immediately
declare this Lease terminated and the Term ended, in which event all of the
right, title and interest of Tenant hereunder shall wholly cease and expire upon
receipt by Tenant of a notice of termination. Tenant shall then quit and
surrender the Demised Premises to Landlord in the manner and under the
conditions specified in this Lease, but Tenant shall remain liable as
hereinafter provided.

15.02 Landlord’s Remedies

(a) If this Lease shall be terminated as provided in Section 15.01 (b),
Landlord’s agents or employees may in accordance with applicable law re-enter
the Demised Premises and remove Tenant, its agents, employees, licenses, and any
subtenants and other persons, firms or corporations, and all or any of its or
their property from the Demised Premises, either by summary dispossess
proceedings or by any suitable action or proceedings at law, without being
liable to indictment or prosecution of damages therefor, and repossess and enjoy
the Demised Premises, together with all alterations, additions and improvements
to the Demised Premises. In the event of such re-entry and repossession,
Landlord may store Tenant’s Personal Property in a public warehouse or elsewhere
at the cost of and for the account of Tenant.

(b) In case of any termination, re-entry or dispossession by summary proceedings
or otherwise, the rents and all other charges required to be paid up to the time
of such termination, re-entry or dispossession, shall be paid by Tenant, and
Tenant also shall pay to Landlord all reasonable expenses which Landlord may
then or thereafter incur for legal expenses, reasonable attorneys’ fees,
brokerage commissions and all other costs paid or incurred by Landlord as the
result of such termination, re-entry or dispossession as determined by a final
order of a court of competent jurisdiction. Landlord may, at any time and from
time to time, relet the Demised Premises, in whole or in part, for any rental
then obtainable either in its own name or as agent of Tenant, for a term which,
at Landlord’s option, may be for the remainder of the then current term of this
Lease or for any longer or shorter period.

(c) If this Lease is terminated by Landlord and Landlord has not relet the
Demised Premises, Tenant nevertheless covenants and agrees notwithstanding any
entry or re entry by Landlord, whether by summary proceedings, termination or
otherwise, to pay and be liable for, on the days originally fixed by this Lease
or payment, amounts equal

13



--------------------------------------------------------------------------------



 



to the several installments of Rent, Percentage Rent and Additional Rent as
would under the terms of this Lease become due if this Lease had not been
terminated. In the event the Demised Premises are relet by Landlord, Tenant
shall be entitled to a credit (but not in excess of the Rent and Additional Rent
reserved under the terms of this Lease) in the net amount of rent received by
Landlord in reletting the Demised Premises, after deduction of all reasonable
expenses and costs incurred or paid as aforesaid in reletting the Demised
Premises and in collecting the rent in connection with reletting.

(d) Tenant expressly waives, so far as permitted by law, the service of any
notice of intention to re-enter provided for in any statute, or of the
institution of legal proceedings to that end, and Tenant for and on behalf of
itself and all persons claiming through or under Tenant, also waives any and all
right of redemption or re-entry or repossession under present or future laws,
including any amendments hereafter, or to restore the operation of this Lease.

(e) Landlord and Tenant, so far as permitted by law, waive, and will waive trial
by jury in any action, proceeding or counterclaim brought by either of the
Parties against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the demised premises, or any claim or injury or damage.

(f) The terms “enter,” “re-enter,” or “re-entry” as used in this Lease are not
restricted to their technical legal meaning.

(g) In the event Landlord commences any proceedings for the recovery of
possession of the Demised Premises or to recover for nonpayment of Base Rent or
Additional Rent, Tenant shall not interpose any noncompulsory counterclaim in
any such proceeding. This may not, however, be construed as a waiver of Tenant’s
rights to assert such claim in any separate action or actions initiated by
Tenant.

(h) No failure by either party to insist upon the strict performance of any
covenant, agreement, term or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance of full or partial
Rent during the continuance of any such breach shall be deemed an accord and
satisfaction. Landlord may accept any check or payment without prejudice to
Landlord’s rights to recover the balance due. Landlord’s acceptance of any check
or payment shall not constitute a waiver of any breach by Tenant of any
provision hereof or of any covenant, agreement, term and condition to be
performed by Tenant, and this Lease shall continue in full force and effect with
respect to any existing or subsequent breach thereof.

(i) In the event of any breach or threatened breach by Tenant of any of the
covenants, agreements, terms or conditions contained in this Lease, Landlord
shall be entitled to enjoin by appropriate legal proceeding, such breach or
threatened breach and shall have the right to invoke any right or remedy allowed
at law or in equity, by statute or otherwise.

(j) Each right and remedy of the parties provided for in this Lease shall be
cumulative and shall be in addition to every other right or remedy provided for
in this Lease or now or hereinafter existing at law or in equity, by statute or
otherwise.

ARTICLE 16 Mechanics’ Liens

16.01 Mechanics’ Liens

(a) If any mechanics’ liens are filed against the Demised Premises or any
portion of the Center based upon any act of Tenant or anyone claiming through
Tenant, Tenant shall hold Landlord harmless from all damages, claims and
expenses arising therefrom, and

14



--------------------------------------------------------------------------------



 



Tenant, after notice from Landlord shall forthwith remove or satisfy such lien
by bonding, deposit, payment or otherwise. In the event Tenant does not remove
or satisfy any lien within thirty (30) days after Tenant receives notice
thereof, Landlord shall have the right to do so by posting a bond or
undertaking, and Tenant agrees to reimburse Landlord for any and all expenses
incurred by Landlord in connection therewith, including Tenant’s providing a
replacement bond or posting cash or securities satisfactory to Landlord’s
bonding company to provide sufficient independent security for Landlord’s bond
within ten (10) days after receipt by Tenant of Landlord’s invoice therefor.
Expenses shall include, but are not limited to, filing fees, legal fees and
disbursements, bond premiums and bond rating premium increases.

(b) Nothing in this Article shall be deemed or construed as; (i) Landlord’s
consent to any person, firm or corporation for the performance of any work or
services or the supply of any materials to the demised premises or any
improvement thereon; or (ii) giving Tenant or any other person, firm or
corporation any right to contract for or to perform or supply any work, services
or materials that would permit or give rise to a lien against the demised
premises or any part thereof.

ARTICLE 17 Assignments and Subletting

17.01 Limitations on Tenant Rights

(a) Neither this Lease, nor the interest of Tenant in this Lease, shall be sold,
assigned, transferred, mortgaged, pledged, hypothecated or otherwise disposed
of, whether by operation of law or otherwise, nor shall the Demised Premises or
any part of the Demised Premises be sublet or subject to any license or
concession, without the express, prior written consent of Landlord in each
instance, which consent shall not be unreasonably withheld or delayed. For the
purpose of this Lease, the sale or transfer of stock or other interests
constituting a controlling interest in Tenant shall be considered an assignment,
and likewise shall require Landlord’s prior written consent, except when Tenant
or its parent is a corporation having its shares traded on the New York,
American, NASDAQ or Over-The-Counter stock exchange or market. Tenant shall make
available to Landlord the stock record books of Tenant and shall produce the
same on request of Landlord. Similarly, if Tenant is a partnership, the interest
of any partner shall not be transferred without Landlord’s prior written
consent. For the purposes of this Lease, the entering into of any managing
agreement or any similar agreement which transfers control of the business
operations of Tenant in the demised premises shall be treated as an assignment
of this Lease and shall require Landlord’s prior written consent. Any attempted
transfer, assignment, subletting, license or concession agreement, hypothecation
or other transfer that is prohibited without Landlord’s prior written consent
shall be void, and confer no rights upon any third party.

(b) No permitted assignment made shall be effective until Landlord receives: an
agreement, in recordable form, executed by Tenant and the proposed assignee, in
which such assignee assumes the due performance of all of the obligations on
Tenant’s part to be performed under this Lease.

(c) Any assignment of this Lease or any sublease affecting the demised premises
or any other permitted transfer under this Lease shall be subject to the terms
and conditions of this Lease. Regardless of the assumption by any assignee of
the due performance of Tenant’s obligations hereunder or Landlord’s acceptance
of Rent or other charges from any assignee or subtenant, Tenant shall not be
released by any assignment, license or sublease but shall continue to be fully
responsible for the due

15



--------------------------------------------------------------------------------



 



performance of Tenant’s obligations hereunder in the same manner and to the same
extent as if no such assignment, license or sublease had been made.

(d) Any transfer made in violation of the provisions of this Section shall
constitute an Event of Default under Article 15 and give rise to Landlord’s
right to re-enter the Demised Premises.

(e) The Tenant may without Landlord’s consent, but upon notice to Landlord,
assign this Lease to any bank or financial institution which acquires the assets
or stock of Tenant or is merged with Tenant, without Landlord’s consent.

17.02 Effect of Landlord’s Consent

(a) Any consent by Landlord to a sublease or license of all or any part of the
Demised Premises or to a sale, assignment, mortgage, pledge, hypothecation or
transfer of this Lease, shall apply only to the specific transaction thereby
authorized and shall not relieve Tenant from the requirement of obtaining prior
written consent of Landlord to any further sublease or license of the Demised
Premises or any further sale, assignment, mortgage, pledge hypothecation or
transfer of this Lease. When the consent of Landlord is required to any proposed
assignment, sublease, mortgaging, pledging, licensing or hypothecation, Tenant
shall submit in writing with its request for consent, information reasonably
sufficient to enable Landlord to make a decision with respect thereto.

(b) With respect to any of the consents requested by Tenant, whether or not
Landlord has granted same, Tenant shall pay to Landlord its attorney’s fee in
the amount of $750.00.

ARTICLE 18 Compliance with Governmental Orders

18.01 Tenant to Comply

Tenant, at is sole cost and expense, shall promptly execute and comply with all
statutes, ordinances, rules, orders, regulations and requirements of the
federal, state and local governments and of any and all other agencies,
departments and bureaus applicable to the demised premises or to the business
conducted by Tenant at the demised premises, whether ordinary, extraordinary,
foreseen or unforeseen (collectively, “Governmental Orders”). In addition,
Tenant, at its own expense, shall comply with and execute all rules, orders,
regulations and recommendations of the Board of Fire Underwriters, Rating Board
and Landlord and Tenant’s insurance companies with respect to the prevention of
fires and the exposure of liability risks (collectively, “Insurance Matters”).
Tenant, at its sole cost and expense, shall furnish and main in good order an
adequate number and type of fire extinguishers on the Demised Premises at all
times. Anything to the contrary contained herein notwithstanding, Tenant shall
have the right to contest any such statutes, ordinances, rules, orders or
regulations.

18.02 Failure to Comply

In case Tenant fails or neglects to comply with any Governmental Orders,
Insurance Matters or the ADA (as hereinafter defined), with respect to the
Demised Premises only, Landlord or its agent may enter the Demised Premises and
perform such work as may be necessary to comply therewith at the sole cost and
expense of Tenant plus eighteen percent (18%) for administration costs, which
shall be added to Tenant’s next monthly installment of Rent and be due and
payable as such, or Landlord may deduct the same from any balance remaining in
Landlord’s hands. This provision is in addition to the right

16



--------------------------------------------------------------------------------



 



of Landlord to terminate this Lease by reason of a default on the part of
Tenant.

18.03 Hazardous Material

(a) Tenant shall, at all times, comply with all local, state and federal laws,
rules and regulations governing the use, handling and disposal of Hazardous
Material in the demised premises including, but not limited to Section 1004 of
the Federal Reserve Conservation and Recovery Act, 42 USCA § 690 et seq. and any
additions, amendments or modifications thereto. As used herein, the term
“Hazardous Material” shall mean any hazardous or toxic substance, material or
waste which is, or becomes, regulated by any local or state government authority
in which the demised premises is located or by the United States Government.
Landlord and its agents shall have the right, but not the duty, to inspect the
demised premises at any time to determine whether Tenant is complying with the
terms of this Section. If Tenant is not in compliance with this Section,
Landlord shall have the right to immediately enter upon the demised premises and
take whatever actions are reasonably necessary to comply with the terms set
forth in this Section, including, but not limited to. the removal from the
demised premises of any Hazardous Material and the restoration of the demised
premises to a clean, neat, attractive, healthy and sanitary condition and Tenant
shall pay all costs so incurred by Landlord within ten (10) days after receipt
of a bill therefor plus eighteen percent (18%) for administration. The covenants
in this Section shall survive the expiration or earlier termination of this
Lease.


(b) Anything to the contrary contained herein notwithstanding, Tenant shall not
be responsible for any actions of Landlord other than tenants of the Building
with respect to hazardous materials.

18.04 Americans With Disabilities Act

Tenant, at its sole cost and expense, shall at all times comply with and shall
cause the demised premises to be in compliance with the requirements of the
Americans With Disabilities Act of 1990, and any additions, amendments or
modifications thereto and all related regulations (the “ADA”).

ARTICLE 19 Subordination

19.01 Subordination

(a) The rights and interests of Tenant under this Lease shall be subject and
subordinate to any ground lease mortgage now or hereafter placed upon any
portion of the Center, and to any advances made under any mortgage, as well) as
to all renewals, modifications, consolidations, replacements, extensions and
re-financings thereof. Tenant agrees that any ground lesser or mortgage may
elect to give the rights and interest of Tenant under this Lease priority over
the lien of its ground lease or mortgage. In the event of such election, the
rights and interest of Tenant under this Lease automatically shall have priority
in whole or in part, over the lien of said ground lease or mortgage and no
additional consent or instrument shall be necessary or required therefor. Tenant
agrees to execute and deliver such instruments as may be requested by mortgagee
for any of the foregoing purposes. If Tenant fails to do so within ten (10) days
after demand in writing, Tenant does hereby make, constitute and irrevocably
appoint Landlord as its attorney-in-fact (which shall be deemed to be coupled
with an interest) in its name, place and stead so to do. Landlord agrees to use
its reasonable

17



--------------------------------------------------------------------------------



 



efforts to obtain a Subordination, Non-Disturbance and Attainment Agreement from
any current or future mortgagee of the Center.

ARTICLE 20 Entry to Premises

20.01 Entry to Demised Premises by Landlord

(a) Landlord shall have the right to enter the Demised Premises upon one (1) day
prior notice at all reasonable times and in a manner not to unreasonably
interfere with Tenant’s business operations for the purposes of: (i) inspecting
the Demised Premises; (ii) making any repairs to the Demised Premises and
performing any work that may be necessary or desirable; (iii) exhibiting the
demised premises for the purpose of sale, ground lease, mortgage or other
financing; and (iv) exhibiting the Demised Premises during the one year prior to
the expiration of the Term or at any time following delivery of a notice by
Tenant pursuant to Section 17.01 to prospective tenants.

(b) Nothing in this Lease shall imply any duty on the part of Landlord to do
work or perform obligations which, under any of the provisions of this Lease,
Tenant may be required to perform, and any such performance by Landlord shall
not constitute a constructive eviction, nor a waiver of Tenant’s default.

ARTICLE 21 Notices and Certificates

21.01 Notices

(a) Any notice, statement, certificate, request or demand required or permitted
to be given or delivered by or in this Lease (a “Notice”) shall be in writing,
and sent either by a nationally recognized overnight courier service, registered
or certified mail, postage prepaid, return receipt requested, with simultaneous
first class mailing, and in either case addressed, as the case may be, to
Landlord and Tenant at the address shown at the beginning of this Lease, or to
such other addresses as Landlord or Tenant shall designate in the manner
provided in this Section. Landlord’s representative, as designated from time to
time, is authorized to give or deliver to Tenant any Notice under this Lease.
Any Notice, shall, in the case of registered or certified mailing, be deemed to
have been given on the date mailed in any post office or branch post office
regularly maintained by the United Stated Postal Service, and in the case of
delivery by a nationally recognized overnight courier service, shall be deemed
to have been given upon the date of delivery to an authorized agent of such
courier service, except in each case for Notice of change of address or
revocation of a prior Notice, which shall only be effective upon receipt,

(b) At any time or times when Tenant’s interest is vested in more than one
person, firm or corporation, jointly, in common or severally, a Notice given by
Landlord to any one such person, firm or corporation shall be conclusively
deemed to have been given to all such persons, firms or corporations. Any
Notices by Tenant to Landlord pursuant to the provisions of this Lease shall be
void and ineffective unless signed by all persons, firms and corporations
comprising the tenant hereunder unless all such persons, firms and corporations
have previously given Notice to Landlord, signed by each of them and designating
and authorizing one or more of them to give the Notice referred to, and such
authorization shall then be unrevoked by any Notice to Landlord.

18



--------------------------------------------------------------------------------



 



21.02 Intentionally Deleted

21.03 Estoppel Certificate

Within fifteen (15) days after request by Landlord or Holder, Tenant, from time
to time and without charge, shall deliver to Landlord or the requesting party,
or to a person, firm or corporation, specified by Landlord or Holder, a duly
executed and acknowledged instrument (“Tenant’s Estoppel Certificate”) in
recordable form and/or in such form as the landlord or its mortgagee may
reasonably require. Such certification shall not estop Tenant from thereafter
asserting any existing default of which Tenant did not have actual knowledge on
the date of execution thereof.

ARTICLE 22 Covenant of Quiet Enjoyment

22.01 Covenant of Quiet Enjoyment

(a) Subject to the terms and provisions of this Lease and Tenant’s payment of
the Rent and Additional Rent, and observing, keeping and performing all of the
terms and provisions of this Lease on its part to be observed, kept and
performed, Tenant shall lawfully, peaceably and quietly have, hold and enjoy the
Demised Premises during the Term without hindrance or ejection by any persons
lawfully claiming under Landlord; but it is understood and agreed that this
covenant, and any and all other covenants of Landlord contained in this Lease
shall be binding upon Landlord and its successors only with respect to breaches
occurring during its and their respective ownership of Landlord’s interest in
the Demised Premises.

(b) With respect to any services to be furnished by Landlord to Tenant, Landlord
shall in no event be liable for failure to furnish the same when prevented from
doing so by strike, lockout, breakdown, accident, order or regulation of or by
any governmental authority, failure of supply, inability by the exercise of
reasonable diligence to obtain supplies, parts or employees necessary to furnish
such services, because of war or other emergency, or for any cause beyond
Landlord’s control. In no event shall Landlord ever be liable to Tenant for any
indirect or consequential damages by reason of Landlord’s breach or default of
the terms of this Lease.

ARTICLE 23 Holdover

(a) It is expressly understood by Tenant that Tenant’s right to possession of
the Demised Premises under this Lease shall terminate at the expiration or
earlier termination of the Term, and should Tenant continue thereafter to remain
in possession, Landlord, should it so elect, shall be entitled to the benefits
of all provisions of law with respect to summary recovery of possession from a
holdover tenant. Tenant shall indemnify, save harmless and defend Landlord from
and against any claim, damage, expense, cost or loss which Landlord may incur by
reason of such holding over, including without limitation, any claim of a
succeeding tenant, or any loss by Landlord with respect to a lost opportunity to
re-let the Demised Premises.

(b) Should Tenant continue to occupy the Demised Premises after the expiration
or earlier termination of the Term with the consent of the Landlord, such
tenancy shall be

19



--------------------------------------------------------------------------------



 



from month-to-month, and such month-to-month tenancy shall be under the same
terms, covenants and conditions as are set forth in this Lease, except that
Tenant shall pay holdover rent (“Holdover Rent”) equal to (i) 125% of the
monthly Base Rent for the last Lease Year of the Term for the first month
following the expiration of this Lease; (ii) 150% of the monthly Base Rent for
the last Lease Year of the Term for the second month following the expiration of
this Lease; and (iii) 200% of the monthly Base Rent for the last Lease Year of
the Term.

ARTICLE 24 Limitation on Landlord’s Personal Liability

(a) The term “Landlord” as used in this Section and throughout this Lease, shall
be limited to mean and include only the owner or owners at the time in question
of Landlord’s interest in this Lease. Further, in the event of any transfer by
Landlord of Landlord’s interest in this Lease, the landlord named herein (and in
case of any subsequent transfers or conveyances, the then assignor), including
each of its partners, trustees, beneficiaries, shareholders, affiliates,
co-tenants and principals shall be automatically freed and relieved, from and
after the date of such transfer or conveyance, of all liability for the
performance of any covenants and agreements on the part of Landlord.

(b) Tenant, its partners, trustees, beneficiaries, shareholders, affiliates,
alter egos, successors and assigns are limited solely to the estate, interest
and property of Landlord in the real property upon which the Center is situated
and improvements to the real property, for the satisfaction of any of Tenant’s
remedies, or for the satisfaction of any liens, rights or the collection of any
damages, judgment or other judicial process with respect to any of the terms and
conditions of this Lease, or any other obligations created by, under or related
to this Lease.

(c) Tenant shall not have any recourse to or against any other property or
assets of Landlord or its partners, trustees, beneficiaries, shareholders,
affiliates, alter egos, successors, assigns, co-tenants or principals, nor shall
Landlord or its agents, employees, partners, trustees, beneficiaries,
stockholders, affiliates, representatives, insurers, nor shall any of Landlord’s
banking institutions or trusts be subject to levy, execution or other
prejudgment or judgment enforcement or attachment, for the satisfaction of
Tenant’s remedies arising from or relating to this Lease.

(d) Landlord’s partners, trustees, beneficiaries and affiliates, shareholders,
alter egos, of this Lease.



ARTICLE 25 Definition of Tenant’s Allocable Share
Tenant’s Allocable Share for this Lease is 7%. The term “Tenant’s Allocable
Share” shall mean a fraction, the numerator of which is the number of square
feet in the Demised Premises, and the denominator of which is the total number
of square feet of all rentable space, excluding common areas. Except for gross
errors on the part of Landlord.



ARTICLE 26 Force Majeure
The period of time during which either Party is prevented or delayed in any
performance or the making of any improvements or repairs or fulfilling any
obligation under this Lease, other than the payment of Rent, Percentage Rent and
Additional Rent, due to unavoidable delays caused by fire, catastrophe, strikes
or labor trouble, civil commotion,

20



--------------------------------------------------------------------------------



 



Acts of God, the public enemy, governmental prohibitions or regulations or
inability to obtain materials by reason thereof, or any other causes beyond such
Party’s reasonable control (excluding lack of funds), shall be added to such
Party’s time for performance, and such party shall have no liability by reason
of such delay, except that as a condition to Tenant’s right to avail itself of
force majeure, Tenant must give Landlord written Notice of such claimed force
majeure not later than three (3) business days following the first occurrence of
delay attributable to such force majeure.

ARTIFCLE 27 Intentionally omitted.



ARTICLE 28 Changes and Additions
Landlord reserves the right at any time, and from time to time, to make
alterations or additions to, and to build additional stories on, under, above
and adjoining the building in which the Demised Premises are located. Landlord
also reserves the right at any time, and from time to time, to construct other
buildings and improvements in or on the Center, to enlarge or otherwise modify
the Center, provided the same does not interfere with Tenant’s use of the
Demised Premises to make alterations or additions thereto, to build additional
stories on any building or buildings within the Center, to build adjacent
thereto, to construct decks or elevated parking facilities, to install,
maintain, use, repair and replace ducts, wires, pipes and conduits passing
through or under the Demised Premises serving other parts (now existing or
hereafter added) of Center, and to sell or lease any part of the Center.
Landlord reserves the right at any time to relocate the various buildings,
parking areas and other Common Areas; provided, however, that there shall not be
any unreasonable obstruction of Tenant’s right of access to the Demised Premises
or any unreasonable interference with Tenant’s use of the Demised Premises for
the purpose expressly contemplated hereby. Tenant hereby expressly waives any
right to make claims including set-off arising out of landlord’s acts pursuant
to this Article except for landlord’s willful act or gross negligence.



ARTICLE 29 Attornment by Tenant
If at any time during the Term Landlord shall be the holder of a leasehold
estate covering premises which include the Demised Premises, and if such
leasehold estate shall be canceled or otherwise terminated prior to the
expiration date of the leasehold and prior to the expiration of the Term, or in
the event of the surrender thereof whether voluntary, involuntary or by
operation of law, Tenant shall make full and complete attornment to the lessor
of such leasehold estate for the balance of the Term upon the same covenants and
conditions as are contained in this Lease, so as to establish direct privity
between such lessor and Tenant and with the same force and effect as though this
Lease was made directly from such lessor to Tenant. Tenant shall then make all
rent payments thereafter directly to such lessor. In the event any proceedings
are brought for the foreclosure of, or in the event of conveyance by deed in
lieu of foreclosure of, or in the event of the exercise of the power of sale
under, any mortgage made by Landlord covering the Demised Premises, or in the
event Landlord sells, conveys or otherwise transfers its interest in the Center
or any portion thereof containing the Demised Premises, Tenant shall attorn to
and hereby covenants and agrees to execute an instrument in writing reasonably
satisfactory to the new owner whereby Tenant attorns to such successor in
interest and recognizes such successor as the landlord under the lease.

21



--------------------------------------------------------------------------------



 



ARTICLE 30 Intentionally Deleted



ARTICLE 31 Survival of Tenant’s Obligations
Any sums due Landlord from Tenant that by the terms herein would be payable, or
are incapable of calculation, until after the expiration or earlier termination
of this Lease shall survive and remain a continuing obligation until paid.

ARTICLE 32 Intentionally omitted



ARTICLE 33 Effect of Captions
The captions, bold-faced type, underlining, notational references, or legends in
this Lease are inserted only for convenient reference or identification of the
particular paragraphs and are in no way intended to describe, interpret, define
or limit the scope, extent or interest of this Lease, or any paragraph or
provision thereof.



ARTICLE 34 Tenant Authorized to Do Business
Tenant represents, warrants and covenants upon the date of execution, and
throughout the Term, Tenant is authorized to do business and is in good standing
in the State of New York. Tenant, if a partnership, limited liability company,
corporation or other entity, agrees to furnish to Landlord, upon request,
evidence of authority to enter into this Lease.



ARTICLE 35 Execution in Counterparts
This Lease may be executed in one or more counterparts, any one or all of which
shall constitute but one agreement.



ARTICLE 36 Signs
(a) Tenant shall not place, maintain or suffer to be placed or maintained on or
in exterior door, wall or window of the Demised Premises any sign, awning or
canopy, decoration, lettering or advertising matter or other thing of any kind
without first obtaining Landlord’s written approval. Tenant shall use the sign
company designated by landlord. Tenant further agrees to maintain such sigh,
awning, canopy, decoration, lettering, advertising matter or other thing as may
be approved in good condition and repair at all times. Provided Tenant shall
comply with all applicable laws and regulations, it shall have the right to
install a sign post on the place approved by Landlord. Anything to the contrary
contained herein notwithstanding, Tenant may erect and maintain signage in and
outside the Demised Premises bearing Tenant’s logotype.

(b) Tenant shall have the right to erect a pylon sign in the parking lot of the
Shopping Center. Tenant shall be responsible for all costs and expenses in
connection with such signage and shall indemnify and hold Landlord harmless from
and against any and all costs, losses and expenses incurred in connection with
such signage including any municipal or building department violators.

22



--------------------------------------------------------------------------------



 



ARTICLE 37 Intentionally Deleted



ARTICLE 38 Entire Agreement
This Lease contains and embraces the entire agreement between the Parties with
respect to the matters contained in this Lease, and it or any part of it may not
be changed, altered, modified, limited, terminated or extended orally or by any
agreement between the Parties unless such agreement is in writing and signed by
the Parties, their legal representatives, successors or assigns. Tenant
acknowledges and agrees that neither Landlord nor any representative of Landlord
nor any broker has made any representation to or agreement with Tenant relating
to the Demised Premises, this Lease or the Center which is not contained in the
express terms of this Lease. Tenant acknowledges and agrees that Tenant’s
execution and delivery of this Lease is based upon Tenant’s independent
investigation and analysis of the business potential and expenses represented by
this Lease, and Tenant expressly waives any and all claims or defenses by Tenant
against the enforcement of this Lease which are based upon allegations of
representations, projections, estimates, understanding or agreements by Landlord
or Landlord’s representative that are not contained in the express terms of this
Lease. With respect to this Lease, Tenant hereby represents to Landlord that the
transaction contemplated hereby does not violate Tenant’s formation documents or
constitute a breach or violation or any provision of any indenture, mortgage,
Lease, agreement, judgment, statute, rule or regulation to which Tenant is a
party or by which Tenant is bound or by which Tenant is subject.



ARTICLE 39 Brokers
Landlord and Tenant each represent and warrant to the other that neither of them
has employed any realtors or brokers in connection with the negotiation of this
Lease, other than My Realty Co. (the “Broker”). Landlord and Tenant shall each
indemnify, defend and hold harmless the other from any cost, expense or claim
for brokerage or other commission arising from or out of any breach of the
foregoing representation and warranty by the indemnitor. Landlord agrees that it
shall be responsible tor payment of any commission due the Broker; provided,
however, Tenant shall reimburse Landlord the amount of $10,000.00 on the Rent
Commencement Date on account of any commissions which may be due the Broker.

ARTICLE 40 Intentionally Deleted

ARTICLE 41 Intentionally Deleted



ARTICLE 42 Invalidity of Particular Provisions
If any term or provision of this Lease or the application thereof to any person
or circumstance is, to any extent, invalid or unenforceable, the remainder of
this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

23



--------------------------------------------------------------------------------



 



ARTICLE 43 Execution of Lease by Landlord
The submission of this document for examination and negotiation does not
constitute an offer to lease, or a reservation of, or option for, the Demised
Premises, and this document shall be effective and binding only upon the
execution and delivery hereof by both Landlord and Tenant.



ARTICLE 44 Relationship of the Parties
Nothing contained herein shall be deemed or construed by the parties hereto nor
by any third party as creating the relationship of principal and agent, or of
partnership or of joint venture between the Parties, it being understood and
agreed that neither the method of computation of rent nor any other provision
contained in this Lease, nor any acts of the Parties, shall be deemed to create
any relationship between the Parties other than Landlord and Tenant.



ARTICLE 45 Water Charges
There shall be no separate water meters. Tenant shall be responsible for payment
for its own usage of water and sewer. Tenant shall reimburse landlord monthly an
amount equal to the water and sewer bills paid or payable by landlord. Unless
otherwise agreed, tenant agrees to accept water usage allocation determined by a
professional water reading company.

ARTICLE 46 Intentionally omitted.



ARTICLE 47 Option to Extend
Tenant shall have one time option to extend this Lease for a period of five
(5) years, provided that Tenant shall not be in default under the terms and
conditions of the lease. Said option must be exercised during the period not
earlier than 12 months and not later than 6 months prior to the expiration of
this Lease by tenants notifying landlord in writing of tenant’s intent to
exercise the option. Rent for such extended period shall be the greater of fair
market rent or 105% of the previous year, to increase by 5% annually thereafter.
In the event the parties are unable to agree upon a fair market rent, the same
shall be determined by arbitration to be conducted before the American
Arbitration Association under its commercial arbitration rules.



ARTICLE 48 Attorney’s Fees
In the event that landlord shall bring any proceeding against tenant for
recovery of money damages, or for possession of the Demised Premises by reason
of nonpayment of minimum annual rent or additional rent or for nonperformance by
tenant of the terms and conditions of this Lease or for breach of lease, and
landlord shall incur costs and expenses by reason of such default, such charges,
including reasonable attorney’s fees, shall be due and payable from tenant as
additional rent and shall become immediately due and payable upon the incurrence
of same.



ARTICLE 49 Waiver
One or more waivers of any covenant or condition by landlord shall not be
construed as a waiver of a subsequent breach of the same or any other covenant
or condition, and the consent or approval by landlord to or of any act by tenant
requiring landlord’s consent or

24



--------------------------------------------------------------------------------



 



approval shall not be construed to waive or render unnecessary landlord’s
consent or approval to or of any subsequent similar act by tenant.

Article 50 Regulatory Approvals.
The Tenant’s obligations hereunder are contingent upon receipt of approval of
all regulatory agencies having jurisdiction over Tenant to the occupancy of the
Demised Premises by Tenant. In the event Tenant is unable to secure such
regulatory approvals within 60 days of the date a fully executed counterpart of
this Lease is returned to Tenant, Tenant may terminate this Agreement on written
notice in which event the parties shall be relieved of all obligations one to
the other and any monies paid to Landlord by Tenant shall be immediately
returned. In the event Tenant is unable to obtain regulatory approvals and
terminates this Lease, it shall remit to Landlord an amount equal to one and one
half month’s rent as and for liquidated damages in which event this Lease shall
terminate and be of no further force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

                      LANDLORD:       TENANT:    
 
                    GASEUNG REALTY CORP.       NARA BANK, N.A.    
 
                   
By:
  /s/ Kyong in Park       By:   (-s- NANI THANAWALA) [v10311v1031101.gif]    
 
                   
 
  Name:           Name: Nani Thanawala    
 
  Title:           Title: First Vice President    

25



--------------------------------------------------------------------------------



 



FIRST RIDER TO LEASE

         
LANDLORD
  :   GASEUNG REALTY CORP.
TENANT
  :   NARA BANK
PREMISES
  :   Store No. 3 and Store No. 4
 
      209-07 and 209-09 NORTHERN BLVD., BAYSIDE, NY
DATE
  :   JANUARY                     , 2005

A. In the event of any conflict between this First Rider to Lease and the Main
Text of Shopping Center Lease, this First Rider will prevail and control.

B. Address of the premises shall be: 209-07 & 209-09 Northern Blvd., Bayside, NY
11361. 209-07 is Store No. 3 and 209-09 is Store No. 4.

C. On Page 1, Landlord’s address For notices shall be: P.O. Box 750427, Forest
Hills, NY 11375.

D. Article 2 of the Lease is deleted in its entirety and shall be replaced by
the following:

     ARTICLE 2 TERM OF THE LEASE

2.01 Lease Commencement Date
The term of this lease shall commence on the date landlord delivers to tenant
Temporary Certificate of Occupancy for general commercial use. (“Lease
Commencement Date”). The month in which Lease Commencement Date occurs, whether
full month or not, shall be the first month of this lease.

However, Tenant’s obligations hereunder are contingent upon receipt of approval
of all regulatory agencies having jurisdiction over Tenant for the occupancy of
the Demised Premises by Tenant, pursuant to Article 50 hereof.

2.02 Free Rent
Tenant’s obligation to pay base monthly rent shall be waived for second, third
and four months of the first year.

2.03 Expiration Date
The term of this lease shall expire on the last day of 60th month.

2.04 Surrender of Demised Premises
On the expiration or earlier termination of this lease, Tenant agrees, without
necessity of any notices from Landlord (statutory or otherwise), to surrender
the demised premises in accordance with Articles 9 and 13, in broom clean
condition and in good order and repair, subject only to reasonable wear and
tear.

E. Article 3 of the Lease is deleted in its entirety and shall be replaced by
the following:

ARTICLE 3 RENT

3.01 Minimum Annual Rent

 



--------------------------------------------------------------------------------



 



(a) Tenant agrees to pay Landlord throughout the Term, without diminution,
abatement, deduction or set-off whatsoever and without prior notice or demand,
minimum annual rent in equal monthly installment on the first day of each
calendar month through the Term, as follows:

                  Year       Monthly   Annual   1st  
1st Month
  Prorated on per diem basis            
2nd Month
  Waived            
3rd Month
  Waived            
4th Month
  Waived            
5th to 12th Months
  $7,000.00         2nd  
13th through 24th Months
  $7,210.00   $ 86,520.00   3rd  
25th through 36th Months
  $7,426.30   $ 89,115.60   4th  
37th through 48th Months
  $7,649.08   $ 91,788.96   5th  
49th through 60th Months
  $7,878.56   $ 94,542.72  

(b) If the Term shall commence upon a day other than the first day of a calendar
month or if the Term shall expire upon a day other than the last day of a
calendar month, the Monthly Rent For such partial month shall be prorated on a
per diem basis.

3.02 Delinquent Payments
(a) If during the Term Tenant fails to pay the full amount of the Monthly Rent
or Additional Rent within ten (10) days from the due date, then five percent
(5%) late charge shall accrue on the unpaid portion, and same shall be paid to
Landlord at the time of payment of the delinquent sum. Landlord shall have the
right to apply any payments made by Tenant first to any deficiency in the
payment of the interest and administrative charges due.
(b) Any payment to be made by Tenant under this lease shall be deemed to have
been paid upon the date that it is received by Landlord.

3.03 Additional Rent
All charges, costs, expenses, reimbursements, fees, interest and other payments
to be made by Tenant to Landlord under this lease, including Tenant’s Allocable
Share of real property taxes and common area maintenance charges shall be deemed
to be Additional Rent.

3.04 Place for Payments
(a) Tenant shall deliver to Landlord all payments of Rent and Additional Rent at
the

 



--------------------------------------------------------------------------------



 



The term “Common Areas” shall mean the interior and exterior areas and
facilities within and around the Center which are not leased to a tenant, or by
nature not leasable to a tenant for the purpose of the sale of merchandise or
the rendition of services to the general public. Common Areas shall include, but
shall not be limited to, all parking areas and facilities, roadways, driveways,
entrances and exits, truck service ways and tunnels, utilities, water filtration
and treatment facilities, retention ponds or basins located within or outside
the Center, retaining and exterior walls, sidewalks, open and enclosed malls,
outside courts, landscaped and planted areas, escalators, stairways, elevators,
service corridors, service areas loading docks, hallways, public restrooms,
community rooms or areas, roofs, equipment, signs and any special areas provided
by Landlord for the common or joint use and benefit of all tenants in the
Center, their employees, customers and invitees.

7.02 Use of Common Areas
(a) Tenant and its officers, employees, agents, customers and invitees shall
have the nonexclusive right, in common with Landlord and all others to whom
Landlord has or may hereafter grant rights, to use the Common Areas designated
by Landlord from time to time, subject to such regulations as Landlord may from
time to time impose.
(b) Each of Store Nos. 1 through 8 shall have one reserved parking space in the
parking lot on 209th Street side (Westside of the building). Store No. 9, if
occupied by one tenant, shall have all four spaces adjacent to the Store No. 9
on the eastside of the building. The rest of space in the parking lots shall be
used non-exclusive basis. Landlord reserves right to modify this section for the
benefit of the entire Center or otherwise commercially reasonable.
(c) Each tenant shall keep the hallway and sidewalk adjacent to the demised
premises In good, safe, neat, and clean condition.
(d) Landlord may at any time: (i) close temporarily the Common Areas or any
portion thereof; (ii) make repairs or changes to prevent the acquisition of
public rights therein; (iii) discourage noncustomer parking; and (iv) do such
other acts in and to the Common Areas as in its judgment may be desirable to
improve the convenience thereof. Tenant shall not at any time interfere with the
rights of Landlord and other tenants, its and their permitted officers,
employees, agents, customers, and invitees, to use any part of the parking areas
and other Common Areas. Landlord shall have the sole and exclusive right to use
the Common Areas for advertising purposes, promotions, exhibits, shows,
displays, kiosks and other similar uses.

7.03 Common Area Maintenance (CAM) Charges

 



--------------------------------------------------------------------------------



 



Tenant shall pay Tenant’s Allocable Share of CAM charges. Common Area
Maintenance Charges shall mean the total costs and expenses incurred in
operating, heating, ventilating, cooling, security, insurance, sprinklers,
compactor expenses, managing, food court maintenance and maintaining the Common
Areas, including without limitation, such maintenance, repair, replacement and
remodeling as shall be required in Landlord’s sole and absolute judgment to
preserve the utility thereof as existed at the time of completion of the
original construction and installation.

G. Article 25 of the Lease is deleted in its entirety and shall be replaced by
the following:

ARTICLE 25 TENANT’S ALLOCABLE SHARE

Tenant’s Allocable Share for this lease is Fourteen (14%) Percent. The term
“Tenant’s Allocable Share” shall mean a fraction, the numerator of which is the
number of square feet in the demised premises, and the denominator of which is
the total number of square feet of all rentable space, excluding common areas.
Except for gross errors on the part of Landlord, Tenant waives right to assert
accuracy of the Tenant’s Allocable Share described in this lease.

H. To Article 36 Signs, the following shall be added:

Tenant agrees to reimburse Landlord in the amount of $2,000.00 in payment of
cost for sign design/installation.

I. Article 46 Security Deposit is inserted as follows:

ARTICLE 46 SECURITY DEPOSIT

Upon execution of this lease, Tenant agrees to deposit with landlord the sum of
$21,000.00, representing the current three (3) months rent, as security for the
faithful performance and observance by tenant of the terms and conditions of
this lease. Tenant shall pay additional security deposit to keep the total
amount of security deposit equal to the then current three (3) months rent.
Security deposit will not be maintained in an interest bearing account. Tenant
agrees that landlord shall have the right to apply security deposit for expenses
incurred as a result of default including non payment of rent and legal fees.

                      LANDLORD:       TENANT:    
 
                    GASEUNG REALTY CORP.       NARA BANK, N.A.    
 
                   
By:
  /s/ Kyong in Park       By:   (-s- NANI THANAWALA) [v10311v1031101.gif]    
 
                   
 
  Kyong in Park           Nani Thanawala    

  President           First Vice President    

 